DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-19, 21-26, and 28-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 21, 24-26, 28, and 30-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schellen et al. (WO-2010/069488 A1 using English equivalent document US 2011/0240926 A1).

a methane source that provides methane (Paragraphs [0040] and [0044] and Example 1); 
an oxidant source that provides an oxidant (Example 1, oxygen); 
a reaction unit in fluid communication with said methane source and said oxidant source (Figure 1, Example 1),
 said reaction unit comprising a catalyst bed that includes at least one oxidative coupling of methane (OCM) catalyst, wherein said OCM catalyst facilitates an OCM reaction using said methane from said methane source and said oxidant from said oxidant source to generate an OCM product stream comprising said C2+ hydrocarbons, and wherein said catalyst bed has an inlet zone that is contacted by a bulk gas mixture formed upon entry of said methane from said methane source and said oxidant from said oxidant source into said reaction unit (Example 1 and Paragraphs [0061]-[0071]); 
a control unit operably coupled to said reaction unit (Paragraph [0059] - the system of Schellen et al. inherently contains a control unit for establishing and controlling the temperature inside the reaction progress), wherein said control unit is programmed to:
 (a) maintain a thermal profile across said catalyst bed during said OCM reaction (Paragraphs [0059] and [0098]), which thermal profile is characterized by 
(i) a temperature of said inlet zone being less than about 550 °C (Paragraph [0087]-from 550oC to 850oC), and 
(ii) a maximum temperature within said catalyst bed being greater than about 800 °C (Paragraph [0087] – from 650oC to 950oC); 
(b) maintain a pressure within said reaction unit greater than about 15 pounds per square inch gauge (psig) (Paragraph [0091]); 
(Paragraph [0145] and Figure 2); and 
(d) maintain said OCM reaction within said catalyst bed under substantially adiabatic conditions (Paragraphs [0054], [0059] and Example 1); and 
a non-contact thermal transfer unit positioned downstream from said catalyst bed and configured to generate steam by transferring thermal energy from the OCM product stream to a stream comprising water, the non-contact thermal transfer unit comprising at least one fluid connection configured to receive the OCM product stream, at least one fluid connection configured to remove the OCM product stream, at least one fluid connection configured to receive the stream comprising water, and at least one fluid connection configured to remove the steam (Figure 1, Paragraph [0059] and Example 1).
Regarding Claim 21, Schellen et al. reference discloses the system of claim 16, wherein said control unit is programmed to maintain said OCM reaction at a C2+ hydrocarbon selectivity of at least about 50% (Figure 2).
Regarding Claim 24, Schellen et al. reference discloses the system of claim 16, wherein said control unit is programmed to maintain said OCM reaction at a methane conversion of at least about 10% (Paragraph [0145]).
Regarding Claim 25, Schellen et al. reference discloses the system of claim 16, wherein said reaction unit comprises a plurality of serially coupled vessels, wherein each of said serially coupled vessels includes at least one catalyst bed, wherein said control unit is operably coupled to said plurality of serially coupled vessels and is programmed to (i) operate said catalyst bed in each of said plurality of serially coupled vessels under substantially adiabatic conditions and (ii) maintain said OCM reaction at a C2+ hydrocarbon selectivity of at least 50% within said catalyst bed in each of said plurality of serially coupled vessels (Figure 1 and Example 1).
(Figure 1 and Example 1), and wherein said control unit is programmed to maintain a bulk gas temperature of at most about 700oC in an inlet zone of said given vessel using said given thermal transfer unit (Process limitation and the apparatus of BAERN et al. is capable of performing the claimed intended use).
Regarding Claim 28, Schellen et al. reference discloses the system of claim 16, wherein said control unit is programmed to adjust a proportion between a concentration of said methane and a concentration of said oxidant in said inlet zone to provide a ratio between said methane and said oxidant in said inlet zone such that said oxidant acts as a limiting reagent (Paragraph [0129]).
Regarding Claim 30, Schellen et al. reference discloses the system of claim 16, wherein said control unit is programmed to maintain a maximum temperature within said catalyst bed of less than about 900oC (Process limitation and the apparatus of BAERN et al. is capable of performing the claimed intended use).
Regarding Claim 31, Schellen et al. reference discloses the system of claim 16, wherein said control unit is programmed to maintain said pressure within said reaction unit greater than about 30 pounds per square inch gauge (psig) (Process limitation and the apparatus of BAERN et al. is capable of performing the claimed intended use).
Regarding Claim 32, Schellen et al. reference discloses the system of claim 16, wherein said control unit is programmed to maintain said pressure within said reaction unit greater than about 45 pounds per square inch gauge (psig) (Process limitation and the apparatus of BAERN et al. is capable of performing the claimed intended use).
oC (Process limitation and the apparatus of BAERN et al. is capable of performing the claimed intended use).
Regarding Claim 34, Schellen et al. reference discloses the system of claim 16, wherein said temperature of said inlet zone is less than 500oC (Process limitation and the apparatus of BAERN et al. is capable of performing the claimed intended use).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schellen et al. (WO-2010/069488 A1 using English equivalent document US 2011/0240926 A1) in view of Scher et al. (WO2011/149996 A2).
Regarding Claim 17, Schellen et al. reference discloses the system of claim 16 including that the catalyst bed comprising lithium and magnesium oxide, or samarium oxide, or lanthanum oxide and calcium oxide, or barium carbonate and lanthanum oxide, or cerium oxide, lithium carbonate and magnesium oxide, or sodium and nickel titanyl oxide (Paragraph [0033]) and When a catalyst in monolithic form is used in the reaction zones, in a preferred development of the invention, the catalyst present in monolithic form is provided with channels through which the process gases flow (Paragraph [0072]). However, Schellen et al. does not disclose that said catalyst bed comprises at least one nanostructure catalyst that is pressed or formed into at least one shape. Scher et al. reference discloses nanowire catalysts useful in a variety if catalytic reactions such as the oxidative coupling of methane to ethylene (Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use at least one nanostructure catalyst as taught by Scher et al., since Scher et al. states at Page 131 that such a modification would provide the nanowire catalytic activity such that conversion of reactant to product in a reaction catalyzed by the nanowire is greater than at least 1.1 times or greater than at least 4.0 times the conversion of reactant to product in the same reaction catalyzed by a catalyst prepared from bulk material having the same chemical composition as the nanowire.
Regarding Claim 18, Schellen et al. and Scher et al. references disclose the system of claim 17, wherein said at least one nanostructure catalyst is selected from the group consisting of a metal oxide, a Scher et al. – Page 29, Line 29-Page 30, Line 10).
Regarding Claim 19, Schellen et al. and Scher et al. references disclose the system of claim 17, wherein said at least one nanostructure catalyst comprises at least one metal dopant that provides said C2+ hydrocarbon selectivity of at least about 40% (Scher et al. – Page 47, Line 4-Page 52).
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schellen et al. (WO-2010/069488 A1 using English equivalent document US 2011/0240926 A1) in view of Heim et al. (US 2002/0150522 A1).
Regarding Claims 22 and 23, Schellen et al. reference discloses the system of Claim 16 except for at least one heat transfer unit thermally coupled to said methane source, wherein said at least one heat transfer unit is operably coupled to said control unit, and wherein said control unit is programmed to maintain said methane source at a temperature of at least about 400 oC using said at least one heat transfer unit or at least one heat transfer unit thermally coupled to said oxidant source, wherein said at least one heat transfer unit is operably coupled to said control unit, and wherein said control unit is programmed to (i) maintain said oxidant source at a temperature of at least about 400 oC and/or (ii) maintain said methane source at a temperature of at most about 600 oC using said at least one heat transfer unit. Heim et al. reference discloses at least two heat transfer units for controlling the temperatures of the methane source and oxidant source (Paragraphs [0011]-[0019]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use at least two heat transfer units thermally coupled to the methane source and the oxidant source as taught by Heim et al., since Heim et al. states at Paragraph [0011].
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schellen et al. (WO-2010/069488 A1 using English equivalent document US 2011/0240926 A1)

Regarding Claim 29, Schellen et al. reference discloses the system of claim 16 except for a temperature sensor positioned within said catalyst bed and operably coupled to said control unit, wherein said temperature sensor provides an output signal to said control unit that is indicative of a temperature of said catalyst bed. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a temperature sensor for measuring the temperature inside the reactor, since Schellen et al. states at Paragraph [0059] that such a modification would establish and control a temperature which is advantageous in the reaction progress in each reaction zone.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schellen et al. (WO-2010/069488 A1 using English equivalent document US 2011/0240926 A1) in view of and Tyler et al. (US Patent No. 5,118,898).
Regarding Claim 35, Schellen et al. reference discloses the system of claim 16 including that the feedstock in the process are those selected from the list consisting of alkanes, alkenes and alkynes such as methane, ethane, propane and butane (Paragraphs [0043] and [0044]) and that the system of Schellen et al. is a process for coproducing synthesis gas and ethylene (oxidative coupling of methane and catalytic gas phase reaction of hydrocarbons with steam and carbon dioxide. However, Schellen et al. does not disclose that a source of ethane in fluid communication with at least one of the catalyst bed or the OCM product stream upstream of the non-contact thermal transfer unit . Tyler et al. reference discloses a process and system for the production of olefins by combined methane oxidative coupling/hydrocarbons pyrolysis  wherein the ethane and methane are introduced as reactants (Figures 1 and 2, numerals 10 – hydrocarbon pyrolysis zone and oxidative zone, 11 – ethane feed, 13 – methane feed and 16 – oxygen). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use ethane as the hydrocarbon feedstock for the synthesis gas reaction, since Tyler et al. states at Column 1, Lines 7-14 that such a modification would combine the oxidative coupling of methane with the pyrolysis of ethane and/or higher hydrocarbons to produce unsaturated hydrocarbons, principally ethylene, and more particularly to such a process wherein the oxidative coupling and pyrolysis are carried out in a single fluidized-bed reaction system.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HUY TRAM NGUYEN/              Examiner, Art Unit 1774